DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 103
Applicant’s Argument: Applicant argues that the cited portions of Wang fails to teach the amended portions of claim 1 as Wang does not disclose “a transmission window being adjusted based […] on a threshold quantity of retransmission of RLC packets being satisfied” as claimed. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendments have changed the scope of the invention and the Examiner has applied a new reference.

Applicant’s Argument: Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendments have changed the scope of the invention and the Examiner has applied a new reference.
Examiner notes, however, that the reference, Wang, appears to define a “SN” as a “secondary node” but Examiner asserts this is a mistake in the translation of the parent application PCT/CN2019/107350. The parent case does not define SN as a secondary node and it is conventional in the art for “SN” to mean sequence number in the context of AM mode RLC transmission / reception. The reference teaches methods where “SN” is utilized clearly as a sequence number of a packet and it would not make sense to interpret the reference’s disclosed “SN” as a secondary node where there is a “SN of a received first data packet” and “third SN is not repeatedly transmitted.” Thus it is clear that the SN in Wang pertains to a sequence number or at least an item of a packet that corresponds to a sequence number of some kind for keeping track of properly received packets and window adjustments as the windows are moved up to start at the various SNs. Examiner has applied the newly-cited reference to show further evidence that SN corresponds to sequence number.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-8, 11-15, 17-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (“Sachs”) (US 20060154603 A1) in view of Wang (US 20220109636 A1).

Regarding claim 1, Sachs teaches:
A method of wireless communication performed by a user equipment (UE), comprising: receiving a configuration for a multicast or broadcast radio bearer (MRB) in a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer]; 
determining an adjustment of an RLC AM transmission window of a network entity, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the MRB [¶0062 teaches network entity performing a forced synchronization when high number of transmission errors, stopping retransmissions and skipping the missing packets, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved resulting in triggering a synchronization]; 
and synchronizing an RLC AM reception window of the UE with the RLC AM transmission window based at least in part on determining the adjustment of the RLC AM transmission window [¶0064-66 synchronize reception window of UE receivers based on adjustment of RLC AM transmission window], the RLC AM reception window being associated with reassembly of RLC packets associated with the MRB [¶0063].
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.

Regarding claim 2, Sachs-Wang teaches:
The method of claim 1, wherein determining the adjustment of the RLC AM transmission window comprises determining the adjustment of the RLC AM transmission window based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0062-66 involving adjustment of transmission window].

Regarding claim 3, Sachs-Wang teaches:
The method of claim 1, wherein determining the adjustment of the RLC AM transmission window comprises receiving an indication of the adjustment of the RLC AM transmission window [Sachs ¶0064 MRW command indicating the adjustment of a sliding window, ¶0082 further showing that synchronization based on moving the sending window].

Regarding claim 4, Sachs-Wang teaches:
The method of claim 3, wherein the indication of the adjustment of the RLC AM transmission window is received in a status control protocol data unit or another RLC control protocol data unit [Sachs ¶0064 MRW considered status control message].

Regarding claim 5, Sachs-Wang teaches:
The method of claim 3, wherein the indication of the adjustment of the RLC AM transmission window indicates a sequence number of a start of the RLC AM transmission window [Sachs ¶0064 indicates sequence number to be advanced].

Regarding claim 7, Sachs-Wang teaches:
The method of claim 1.
Sachs teaches a configured window size ¶0069 but does not teach configuring this to the device however Wang teaches wherein the configuration for the MRB indicates a maximum window size of the RLC AM reception window for the MRB [Wang ¶0121 window length indicates including min and maximum bounds of window length considered indicating a maximum size, see further ¶0196 window size via MCCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that window size be configured to the receiver. Sachs teaches configuring a bearer but does not expressly teach configuring this variable however Wang teaches configuring the window size as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024 for properly implementing feedback.

Regarding claim 8, Sachs-Wang teaches:
The method of claim 1, further comprising receiving an initial transmission as a multicast or broadcast (M/B) transmission via the MRB and receiving a retransmission as either an M/B transmission or a unicast transmission via one of the MRB or a dedicated radio bearer [Sachs ¶0054 “Data is multicast in data blocks from a transmitter T to M receivers R1-RM in data blocks PDU” and “It is possible to perform the retransmissions either on the bearer for the multicast transmission or on dedicated links to the respective receivers”].

Regarding claim 11, Sachs-Wang teaches:
The method of claim 1, further comprising: determining to transmit an RLC status report, indicating one or more negative acknowledgments (NACKs) for one or more RLC packets [Sachs ¶0079 NACKs sent in response to polling], based at least in part on at least one of: expiration of a timer associated with transmission of the RLC status report, a determination that a quantity of unreceived RLC packets or a quantity of unreceived bytes satisfies a threshold, reception of an RLC packet with a sequence number having a threshold offset from a sequence number of an unreceived RLC packet, reception of a polling request and a determination that a randomly generated number satisfies a configured condition for the MRB [Sachs ¶0055 poll message prompts status response including NACK after a random number being a random delay satisfying a delay before sending the response], or reception of a group-specific polling request that includes a value that matches at least a portion of an identifier associated with the UE; 
and transmitting the RLC status report based at least in part on determining to transmit the RLC status report [Sachs, ¶0055, ¶0079].

Regarding claim 12, Sachs teaches:
A method of wireless communication performed by a network entity, comprising: configuring a set of user equipments (UEs) for a multicast or broadcast traffic flow using a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer for multiple UEs ¶0060-66]; determining an adjustment of an RLC AM transmission window of the base station, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the multicast or broadcast traffic flow [¶0062 teaches a forced synchronization when high number of transmission errors, stopping retransmissions, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved triggering a synchronization]; and transmitting, to one or more UEs of the set of UEs, an indication of the adjustment of the RLC AM transmission window [¶0064-66 send MRW to synchronize reception window of UE receivers based on adjustment of RLC AM transmission window Figure 2].
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.

Regarding claim 13, Sachs-Wang teaches:
The method of claim 12, wherein determining the adjustment of the RLC AM transmission window comprises determining the adjustment of the RLC AM transmission window based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0062-66 involving adjustment of transmission window], or reception of a hybrid automatic repeat request failure indication from a medium access control layer.

Regarding claim 14, Sachs-Wang teaches:
The method of claim 12, wherein the indication of the adjustment of the RLC AM transmission window is transmitted in a status control protocol data unit or another RLC control protocol data unit [Sachs ¶0064 MRW considered status control message].

Regarding claim 15, Sachs-Wang teaches:
The method of claim 12, wherein the indication of the adjustment of the RLC AM transmission window indicates a sequence number of a start of the RLC AM transmission window [Sachs ¶0064 indicates sequence number to be advanced].

Regarding claim 17, Sachs-Wang teaches:
The method of claim 12 wherein the indication of the adjustment of the RLC AM transmission window is transmitted to all UEs in the set of UEs [Sachs ¶0064, “a forced synchronization can be performed in an ARQ PTM protocol by sending a message MRW from the transmitter to all or some receivers. Message MRW initiates a moving of the receiver window”].

Regarding claim 18, Sachs-Wang teaches:
The method of claim 12 wherein the RLC AM reception window is associated with reassembly of RLC packets associated with the MRB [Sachs ¶¶0063]].
Sachs teaches a configured window size ¶0069 but does not teach configuring this to the device however Wang teaches wherein the configuration indicates a maximum window size of an RLC AM reception window for a multicast or broadcast radio bearer (MRB) configured for a UE of the set of UEs [Wang ¶0121 window length indicates including min and maximum bounds of window length considered indicating a maximum size, see further ¶0196 window size via MCCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that window size be configured to the receiver. Sachs teaches configuring a bearer but does not expressly teach configuring this variable however Wang teaches configuring the window size as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024 for properly implementing feedback.

Regarding claim 19, Sachs-Wang teaches:
The method of claim 12, further comprising transmitting an initial transmission as a multicast or broadcast (M/B) transmission via a multicast or broadcast radio bearer (MRB) and transmitting a retransmission as either an M/B transmission or a unicast transmission via one of the MRB or a dedicated radio bearer [Sachs ¶0054 “Data is multicast in data blocks from a transmitter T to M receivers R1-RM in data blocks PDU” and “It is possible to perform the retransmissions either on the bearer for the multicast transmission or on dedicated links to the respective receivers”].

Regarding claim 20, Sachs-Wang teaches:
The method of claim 19 further comprising determining whether to transmit the retransmission as the M/B transmission or the unicast transmission based at least in part on at least one of a quantity of UEs indicating a negative acknowledgement (NACK) in RLC status reports, a quantity of NACKs in the RLC status reports, a quantity of RLC status reports that include a NACK, or a combination thereof [Sachs ¶0054 teaches determining dedicated or M/B, and based on quantity of NACKs in reports ¶0056-60]].


Regarding claim 21, Sachs-Wang teaches:
The method of claim 12, further comprising determining the adjustment of the RLC AM transmission window based at least in part on a determination that a timer, associated with receiving negative acknowledgment (NACK) feedback from the set of UEs, has expired [Sachs ¶0024 timer expires, cause synchronization as in ¶0060-66 involving adjustment of transmission window] associated with NACK based on a timer ¶0060].

Regarding claim 22, Sachs-Wang teaches:
The method of claim 12 further comprising: transmitting a polling request to one or more UEs of the set of UEs, wherein the polling request is associated with at least one of: a condition, for the multicast or broadcast traffic flow, that controls whether a UE responds to the polling request with an RLC status report [Sachs ¶0055-56, transmitter requests status with condition, POLL, to prompt response with status report, being STATUS indicating ACK or NACK information ¶0056-60], or a value, included in the polling request, that controls whether the UE responds to the polling request with the RLC status report based at least in part on the value matching at least a portion of an identifier associated with the UE.

Regarding claim 23, Sachs teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured [[0048 UEs] to: receive a configuration for a multicast or broadcast radio bearer (MRB) in a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer]; determine an adjustment of an RLC AM transmission window of a base station, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the MRB [¶0062 teaches a forced synchronization when high number of transmission errors, stopping retransmissions and skipping the missing packets, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved resulting in triggering a synchronization]; and synchronize an RLC AM reception window of the UE with the RLC AM transmission window based at least in part on determining the adjustment of the RLC AM transmission window of the network entity [¶0064-66 synchronize reception window of UE receivers based on adjustment of RLC AM transmission window], the RLC AM reception window being associated with reassembly of RLC packets associated with the MRB [¶0063].
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.

Regarding claim 24, Sachs-Wang teaches:
The UE of claim 23, wherein the one or more processors, when determining the adjustment of the RLC AM transmission window are configured to determine the adjustment based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0060-66 involving adjustment of transmission window].

Regarding claim 25, Sachs-Wang teaches:
The UE of claim 23, wherein the one or more processors, when determining the adjustment of the RLC AM transmission window are configured to receive an indication of the adjustment of the RLC AM transmission window  [Sachs ¶0064 MRW command].

Regarding claim 27, Sachs-Wang teaches:
The UE of claim 23, wherein the one or more processors are further configured to: determine to transmit an RLC status report, indicating one or more negative acknowledgments (NACKs) for one or more RLC packets [Sachs ¶0079 NACKs sent in response to polling], based at least in part on at least one of: expiration of a timer associated with transmission of the RLC status report , a determination that a quantity of unreceived RLC packets or a quantity of unreceived bytes satisfies a threshold, reception of an RLC packet with a sequence number having a threshold offset from a sequence number of an unreceived RLC packet, reception of a polling request and a determination that a randomly generated number satisfies a configured condition for the MRB [Sachs ¶0055 poll message prompts status response including NACK after a random number being a random delay to avoid conditions before sending the response back], or reception of a group-specific polling request that includes a value that matches at least a portion of an identifier associated with the UE; 
and transmit the RLC status report based at least in part on determining to transmit the RLC status report [Sachs, ¶0055, ¶0079].

Regarding claim 28, Sachs teaches:
A network entity for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors [¶0048 base station] configured to: configure a set of user equipments (UEs) for a multicast or broadcast traffic flow using a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer, configuring a group of receivers]; determine an adjustment of an RLC AM transmission window of the network entity, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the multicast or broadcast traffic flow [¶0062 teaches a forced synchronization when high number of transmission errors, stopping retransmissions, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved triggering a synchronization]; and transmit, to one or more UEs of the set of UEs, an indication of the adjustment of the RLC AM transmission window [Figure 5, 501, ¶0085-96, ¶0113 teaches first indication sent with adjustment including SN number corresponding to window adjustment].
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.

Regarding claim 29, Sachs-Wang teaches:
The base station of claim 28, wherein the one or more processors, when determining the adjustment of the RLC AM transmission window, are configured to determine the adjustment based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0062-66 involving adjustment of transmission window], or reception of a hybrid automatic repeat request failure indication from a medium access control layer, or transmitting a threshold number of retransmissions.

Regarding claim 30, Sachs-Wang teaches:
The network entity of claim 28 wherein the one or more processors are further configured to: transmit a polling request to one or more UEs of the set of UEs, wherein the polling request is associated with at least one of: a condition, for the multicast or broadcast traffic flow, that controls whether a UE responds to the polling request with an RLC status report [Sachs ¶0055-56, transmitter requests status with condition, POLL, to prompt response with status report, being STATUS indicating ACK or NACK information ¶0056-60], or a value, included in the polling request, that controls whether the UE responds to the polling request with the RLC status report based at least in part on the value matching at least a portion of an identifier associated with the UE. 

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (“Sachs”) (US 20060154603 A1) in view of Wang (US 20220109636 A1) and Sammour et al. (“Sammour”) (US 20080043619 A1).

Regarding claim 6, Sachs-Wang teaches:
The method of claim 3.
Sachs teaches adjustment indication but does not teach periodic however Sammour teaches wherein the indication of the adjustment of the RLC AM transmission window of the base station is received periodically or based at least in part on a quantity of retransmissions of RLC packets by the network entity [¶0052, information on receive window for ARQ updated periodically]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the indication in Sachs may be sent periodically. Sachs teaches an indication and it would have been obvious to modify Sachs to teach periodic updates as in Sammour in order to maintain synchronization and prevent stalling ¶0052.

Regarding claim 16, Sachs-Wang teaches:
The method of claim 12.
Sachs teaches adjustment indication but does not teach periodic however Sammour teaches wherein the indication of the adjustment of the RLC AM transmission window is transmitted periodically or based at least in part on a number of retransmissions of RLC packets by the base station [¶0052, information on receive window for ARQ updated periodically]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the indication in Sachs may be sent periodically. Sachs teaches an indication and it would have been obvious to modify Sachs to teach periodic updates as in Sammour in order to maintain synchronization and prevent stalling ¶0052.

Claim 9-10, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (“Sachs”) (US 20060154603 A1) in view of Wang (US 20220109636 A1) and Kim et al. (“Kim”) (US 20190253926 A1).

Regarding claim 9, Sachs-Wang teaches;
The method of claim 1.
Sachs teaches assembly of RLC packets but does not expressly teach in-order or out-of-order however Kim teaches further comprising: determining whether to use in-sequence delivery or out-of-sequence delivery to deliver RLC packets to a packet data convergence protocol (PDCP) layer of the UE based at least in part on the configuration for the MRB; and delivering RLC packets to the PDCP layer in sequence or out of sequence based at least in part on determining whether to use in-sequence delivery or out-of-sequence delivery to deliver RLC packets to the PDCP layer [¶0288, out-of-order sequence delivery configured at RLC where packets are transferred to upper layer regardless of sequence, layers shown in Figure 2D, 2d-10, and see ¶0275-286, RLC performs functions of out-of-sequence deliver and duplicate detection considered to mean that duplication may be configured as in ¶0305, thus duplication may be configured and out-of-order / in-sequence delivery is determined based on the mode configured, considered at least under broadest reasonable interpretation to be “based at least in part” on the bearer configuration as the claim does not specify which delivery type corresponds to which configuration being configured, only that a determination of in-sequence or out-of-sequence can happen while certain configurations are configured, supported in Kim].
It would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to specify in Sachs that in-sequence or out-of-sequence may be determined. Sachs teaches delivery but not determining in-order or out-of-order and it would have been obvious to specify this determination of delivery as in Kim as the claim only specifies that the determination is based in some way on there being a certain bearer configured, and Kim teaches that duplication is configured and a determination of in-sequence or out-of-sequence delivery may be determined thus there is at least a relationship between these characteristics as in Kim who teaches this allows for more efficient operation of PDCP entity and RLC when packet duplication activated ¶0002.

Regarding claim 10, Sachs-Wang-Kim teaches:
The method of claim 9 wherein determining whether to use in-sequence delivery or out-of-sequence delivery to deliver RLC packets to the PDCP layer comprises determining whether to use in-sequence delivery or out-of-sequence delivery based at least in part on whether downlink PDCP duplication is configured for the MRB [Kim ¶0288, out-of-order sequence deliver configured at RLC where packets are transferred to upper layer regardless of sequence, layers shown in Figure 2D, 2d-10, and see ¶0275-286, RLC performs functions of out-of-sequence deliver and duplicate detection considered to mean that duplication may be configured as in ¶0305, thus duplication may be configured and out-of-order / in-sequence delivery is determined based on the mode configured, considered at least under broadest reasonable interpretation to be “based at least in part” on duplication configured as the claim does not specify which delivery type corresponds to duplication being configured, only that a determination of in-sequence or out-of-sequence can happen while duplication is configured, supported in Kim, see rationale for combination as in claim 9].

Regarding claim 26, Sachs-Wang teaches:
The UE of claim 23.
Sachs teaches assembly of RLC packets but does not expressly teach in-order or out-of-order however Kim teaches wherein the one or more processors are further configured to: determine whether to use in-sequence delivery or out-of-sequence delivery to deliver RLC packets to a packet data convergence protocol (PDCP) layer of the UE based at least in part on the configuration for the MRB; and deliver RLC packets to the PDCP layer in sequence or out of sequence based at least in part on determining whether to use in-sequence delivery or out-of-sequence delivery to deliver RLC packets to the PDCP layer [¶0288, out-of-order sequence delivery configured at RLC where packets are transferred to upper layer regardless of sequence, layers shown in Figure 2D, 2d-10, and see ¶0275-286, RLC performs functions of out-of-sequence deliver and duplicate detection considered to mean that duplication may be configured as in ¶0305, thus duplication may be configured and out-of-order / in-sequence delivery is determined based on the mode configured, considered at least under broadest reasonable interpretation to be “based at least in part” on the bearer configuration as the claim does not specify which delivery type corresponds to which configuration being configured, only that a determination of in-sequence or out-of-sequence can happen while certain configurations are configured, supported in Kim].
It would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to specify in Sachs that in-sequence or out-of-sequence may be determined. Sachs teaches delivery but not determining in-order or out-of-order and it would have been obvious to specify this determination of delivery as in Kim as the claim only specifies that the determination is based in some way on there being a certain bearer configured, and Kim teaches that duplication is configured and a determination of in-sequence or out-of-sequence delivery may be determined thus there is at least a relationship between these characteristics as in Kim who teaches this allows for more efficient operation of PDCP entity and RLC when packet duplication activated ¶0002.

Examiner’s Note
	Examiner recommends clarifying claim 10 to specify which delivery method is used when PDCP duplication is configured, for example, reciting in response to downlink PDCP duplication being configured, using out-of-sequence delivery, and in response to downlink PDCP duplication not being configured, using in-sequence. Otherwise, the claim appears to recite that a determination of one of the two is related to duplication being configured, which is support by both duplication being configured and one of in-sequence or out-of-sequence being used, and thus Examiner recommends the above clarification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2010518699 A (Hereinafter ‘699).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478